Case 2:12-cv-04072-KSH-CLW Document 155 Filed 08/28/20 Page 1 of 11 PageID: 2634


NOT FOR PUBLICATION
              UNITED STATES DISTRICT COURT
                 DISTRICT OF NEW JERSEY

   MAXLITE, INC.,
                                                      Civil No.: 2:12-cv-04072 (KSH)(CLW)
                        Plaintiff,
        v.
   M&C LIGHTING LTD F/N/A
   MODERN AND CLASSIC LIGHTING,
   LTD. D/B/A EXCEEDLITE, DENNIS
                                                                    Opinion
   SHIA, AND JOHN DOES 1-10, AND
   XYZ CORP. 1-10,

                           Defendants.

     I.       Introduction

           This matter comes before the Court on the appeal by M&C Lighting Ltd

  (“M&C”) and Dennis Shia (“Shia”) (collectively “defendants”) (DE 139) from

  Magistrate Judge Waldor’s order (DE 138) requiring M&C to translate certain

  documents from Chinese into English. For the reasons set forth below, the Court

  affirms Judge Waldor’s order.

     II.      Background

           Plaintiff Maxlite, Inc. (“Maxlite”) is a designer, manufacturer, and distributor of

  energy efficient lighting products. (DE 1 (“Compl.”) ¶ 7.) Defendant M&C was one

  of Maxlite’s manufacturing sources for its name brand merchandise. (Id. ¶ 15.) M&C

  is based in Hong Kong and operates a factory in Dongguan, China, which was formerly




                                                1
Case 2:12-cv-04072-KSH-CLW Document 155 Filed 08/28/20 Page 2 of 11 PageID: 2635




  managed by Ren Ben (“Ben”)1. (Id.) Dennis Shia (“Shia”) was M&C’s former president

  and owner. (Id. ¶ 5.)

         In 2007, the parties entered into a vendor agreement whereby M&C

  manufactured certain lighting products that were to be sold exclusively to Maxlite. (Id.

  ¶¶ 25-27.)     The contract also required that M&C keep technical and business

  information confidential and prohibited it from using any information it learned from

  Maxlite for the benefit of any other person or entity. (Id. ¶¶ 28-31.)

         Defendants contend that around 2011, Maxlite began to buy M&C lighting

  products from other manufacturers instead of from M&C, because Ben had arranged

  for other companies to produce them. (Moving Brief, at 2.) By 2012, Maxlite ceased

  doing business with M&C and instead began to buy from Ben’s new employer and then,

  later, from Ben’s own company.              (DE 19 (“Counterclaim) ¶¶ 7-15.)              Maxlite’s

  relationship with Ben is at the core M&C’s counterclaims.

         In March 2012, M&C notified Maxlite that, for financial reasons, it would no

  longer abide by the exclusivity provision of their agreement. (Id. ¶ 55.) Thereafter,

  Maxlite alleges that it learned M&C was targeting its customers, sales staff, and

  EnergyStar distribution channels in order to sell them identical or virtually identical

  products in competition with Maxlite. (Id. ¶¶ 57-71.) Maxlite alleges that M&C violated


  1
    Defendants identify the factory manager by the name “Ren Ben” in their answer. In their brief, they
  refer to him as “Ren Ben” and “Ben Ren” interchangeably. Maxlite calls him “David (Ben) Ren” and
  “Ren Ben.” The Court will refer to him by the name the parties use for him most consistently: “Ren
  Ben” or its shortened form, “Ben.”


                                                   2
Case 2:12-cv-04072-KSH-CLW Document 155 Filed 08/28/20 Page 3 of 11 PageID: 2636




  the exclusivity and confidentially provision of their agreement by selling similar

  products and using information it had learned from Maxlite. (Id. ¶¶ 75-77.)

         Maxlite brought this suit in July 2012 and asserted nine causes of action against

  defendants: breach of contract for violation of the exclusivity and confidentiality

  provisions; tortious interference with Maxlite’s relationship with its customers and

  business associates; alter ego liability against Shia and his related entities; breach of the

  covenant of good faith and fair dealing; actual or threatened misappropriation of

  confidential and proprietary information; misappropriation of trade secrets; conversion;

  unfair competition; and tortious interference with business relationship/economic

  advantage against Maxlite’s customers. (See Compl. ¶¶ 72-134.) In response, M&C

  asserted two counterclaims against Maxlite: unfair competition and breach of the

  covenant of good faith and fair dealing. (Counterclaim ¶¶ 5-26.)

     III.   Procedural History

         Initially, Maxlite filed for a preliminary injunction. (DE 4.) Before the motion

  was heard, M&C’s counsel withdrew. (DE 43, 47.) The Court deemed defendants’

  opposition abandoned, entered default against them, and granted the preliminary

  injunction. (DE 50, 52, 53.) After M&C engaged new counsel, the Court vacated the

  default motion but left the preliminary injunction in place. (DE 63.) Thereafter, the

  Chinese government seized M&C’s Dogguan factory, jailed Shia for a short period of

  time, and then prohibited his ability to travel—all of which delayed discovery for several

  years. (DE 144 (“Opposition Brief”), at 3.)

                                               3
Case 2:12-cv-04072-KSH-CLW Document 155 Filed 08/28/20 Page 4 of 11 PageID: 2637




         On August 30, 2019, M&C served its “Commercial Damages Report” upon

  Maxlite (D.E. 125), which was prepared by two Hong Kong certified public

  accountants, Alfred Wong Hon Chuen and Thomas Lai Sin Tong2. In the report, M&C

  contends that Maxlite’s transfer of its business to Ben together with the Court’s entry

  of the preliminary injunction on January 7, 2013 caused its financial failure in 2014.3

  (Moving Brief, at 3.)

         This expert report and the financial statements annexed to it are in English, and

  the financial data is largely based in U.S. dollars. The accountants first estimated M&C’s

  lost profits until the company’s failure in 2014 and assigned a terminal value to it “but

  for Maxlite’s wrongful conduct.” (Moving Brief, at 4.) Next, they used the market

  valuation approach,4 which required an assessment of comparable businesses to

  determine the fair market value of M&C’s equity. To complete their analysis, the

  accountants identified two similar Chinese lighting companies with publicly available

  financial information: Opple Lighting Company Ltd., listed on the Shanghai Stock

  Exchange, and NVC Lighting Holding Ltd., listed on the Hong Kong Stock Exchange.




  2
    Two accountants signed the report so they would have flexibility in arranging for one of them to
  travel to the United States if and when they were required to testify. (Moving Brief, at 3 n.1.)
  3
    Maxlite claims that this “new theory of damages came as a surprise” to them and contends that
  “[t]hrough the backdoor of an expert report, M&C is attempting to interject a claim for damages based
  on wrongful injunction, even though such a claim is not pleaded in the Counterclaim.” (Moving Brief,
  at 5, n 2.) Defendants consider Maxlite’s argument “meritless.” (DE 146 (Reply Brief), at 1.)
  4
    More specifically, the experts used a “subset of the Market Value Approach, i.e., the Merger and
  Acquisition Method.” (DE 139-1, (“Yeskoo Decl.”) at Ex. 2.)


                                                   4
Case 2:12-cv-04072-KSH-CLW Document 155 Filed 08/28/20 Page 5 of 11 PageID: 2638




  (Moving Brief, at 4.) Opple Lighting’s filing is 407 pages and the NVC Lighting filing

  is 202 pages. (Id.) Both of these securities filings were written in Chinese.5

          On September 19, 2019, in a letter to Judge Waldor about expert deposition

  testimony, Maxlite requested that the Court compel defendants to translate Opple

  Lighting and NVC Lighting’s lengthy securities filings on grounds Wong and Tung, as

  M&C’s experts, relied upon them in reaching their opinions. (DE 133 at 7.) At the

  discovery conference held on the record the next day, Judge Waldor analogized the

  Chinese language documents to computerized data that must be translated into a usable

  form under Rule 34 and ordered defendants make the translations, noting that it was

  “incomprehensible for an expert to turn over what they relied upon in Chinese.” (DE

  143 (“9/20/20 Hearing Transcript”), at 28, 30.) She also rejected M&C’s alternative of

  translating the specific portion of the document the experts relied upon because Maxlite

  would need to review the entire document in order to properly cross-examine the

  expert. (Id. at 28-30.) Judge Waldor memorialized her ruling in an order filed on

  October 10, 2019. (DE 138 (“Translation Order”).)6 In relevant part, it states that

  “M&C shall translate into English any document relied upon by M&Cs experts Alfred

  Wong Hon Chuen and Thomas Lai Sin Tong, or appended to their report and shall



  5
    At the September 19, 2019 hearing, counsel for Maxlite indicated that there may already be
  translations available for English-speaking investors. The Court has located what appears to be a
  translated      version      of      the     2010      NVC        Lighting       Annual       Report:
  https://www1.hkexnews.hk/listedco/listconews/sehk/2011/0428/ltn20110428263.pdf.
  6
    The Translation Order required defendants to translate the securities filings no later than October
  21, 2019, but Judge Waldor has stayed this timeline pending the outcome of this appeal. (DE 142.)


                                                   5
Case 2:12-cv-04072-KSH-CLW Document 155 Filed 08/28/20 Page 6 of 11 PageID: 2639




  serve those translated documents upon Maxlite’s counsel at least ten days prior to Mr.

  Chuen’s deposition.” (Id.)

        Defendants solicited quotes for the cost of this translation immediately following

  the September 20, 2019 conference. The lowest available option was $60/page, totaling

  $36,420 for the 609-page project. (Moving Brief, at 5; Yeskoo Decl. Ex. 5.) Defendants

  have informed defense counsel they are unable to pay this cost. (Moving Brief, at 5.)

  They now move to appeal Judge Waldor’s order requiring M&C to pay the full cost of

  translation (DE 139, 146), which Maxlite opposes. (DE 144.)

     IV.    Legal Standard

        “Any party may appeal from a Magistrate Judge’s determination of a non-

  dispositive matter within 14 days after the party has been served with a copy of the

  Magistrate Judge’s order[.]” L. Civ. R. 72.1(c)(1)(A). The District Judge “shall consider

  the appeal…and set aside any portion of the Magistrate Judge Order found to be clearly

  erroneous or contrary to law.” Id.

        A magistrate judge’s ruling is clearly erroneous when “although there may be

  some evidence to support it, the reviewing court, after considering the entirety of the

  evidence, is ‘left with the definite and firm conviction that a mistake has been

  committed.’” Kounelis v. Sherrer, 529 F. Supp. 2d 503, 518 (D.N.J. 2008) (Debevoise, J.)

  (quoting Dome Petroleum Ltd. v. Emp’rs Mut. Liab. Ins. Co., 131 F.R.D. 63, 65 (D.N.J.

  1990); United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)). This is a discretionary

  standard; a finding is not clearly erroneous merely because the reviewing court would

                                              6
Case 2:12-cv-04072-KSH-CLW Document 155 Filed 08/28/20 Page 7 of 11 PageID: 2640




  have decided the case differently. Marks v. Struble, 347 F.Supp.2d 136, 149 (D.N.J. Nov.

  18, 2004) (Cooper, J.) A ruling is contrary to law if the district court finds that the

  magistrate judge “misinterpreted or misapplied the law.” Gunter v. Ridgewood Energy Corp.,

  32 F. Supp. 2d 162, 164 (D.N.J. 1998) (Walls, J.). The moving party bears the burden

  of demonstrating that the magistrate judge’s decision as either clearly erroneous or

  contrary to law. Marks, 347 F. Supp. 2d at 149.

     V.      Discussion

          Defendants argue that a party does not have to translate documents it produces

  in discovery, and as such, Judge Waldor’s order requiring M&C to translate the

  memoranda its experts relied upon is clearly erroneous and contrary to law. (Moving

  Brief, at 6.) In support of their position, they cite to In re Puerto Rico Electric Power

  Authority, 687 F.2d 501, 505 (1st Cir. 1982) (“PREPA”), where the First Circuit

  overturned an order directing the producing party to translate or pay for the translation

  of Spanish language documents into English that were produced during discovery. Id.

  at 506. The First Circuit determined that Rule 34, which governs the production of

  documents, did not provide the district court with authority to direct a producing party

  to translate documents, concluding that such orders “violate the well-accepted principle

  that each party bear the ordinary burden of financing his own suit.” Id. at 507; see also

  Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 179 (1974)).

          Defendants note that the “only exception” to PREPA is where a “party avails

  itself of the ability to produce business records under Rule 33(d) in lieu of answering

                                               7
Case 2:12-cv-04072-KSH-CLW Document 155 Filed 08/28/20 Page 8 of 11 PageID: 2641




  an interrogatory.” (Moving Brief, at 7.) They cite to Nature’s Plus Nordic v. Natural

  Organics, where the district court found that “when a party responds to an interrogatory

  by producing documents written in a foreign language, Rule 33(d) requires the

  responding party to provide a translation of those documents.” 274 F.R.D. 437, 441

  (E.D.N.Y Mar. 28, 2011). There, the court held that both parties should share the cost

  of translation to equalize the burden. Id.

        Maxlite contends that defendants have “grossly distorted the prevailing principle

  on the issue of translations[,]” and argue that PREPA has not been expanded “beyond

  the general rule that a party cannot compel a translation of all discovery documents

  merely because they are produced by a party in response to a demand.” (Opposition

  Brief, at 8, 13) (emphasis in original). But Maxlite also raises another, more compelling

  argument; by “tender[ing] a specific document to discharge its [Rule 26] disclosure

  obligation” and “expressly relying on the foreign-language documents [in support of its

  counterclaim], M&C itself has put the specific documents at issue[,]” and therefore

  must bear the burden of financing its own suit. (Opposition Brief, at 13-14) (emphasis

  in original). Maxlite asserts that “M&C is not responding to a broad document request

  from Maxlite. The content and scope of an expert opinion is strictly determined by the

  proffering party, not by the other side. The expert selects what is relevant [] and relied

  upon.” (Id. at 14.) Maxlite thus contends that an expert’s reliance on foreign language

  documents to write his report, particularly one prepared in support of an affirmative

  counterclaim, is “more akin to the reliance on a document in answer to a specific

                                               8
Case 2:12-cv-04072-KSH-CLW Document 155 Filed 08/28/20 Page 9 of 11 PageID: 2642




  interrogatory as addressed in [the] Nature’s Plus line of cases” than documents produced

  in the ordinary course of discovery. (Id. at 13.) Maxlite further notes that “although

  the duty to disclose arises in this case under Rule 26(a)(2), rather than Rule 33 as in

  Nature’s Plus, there is no reason to apply a different logic our outcome.” (Id. at 14.)

        As defendants note, the PREPA court specifically rejected the reasoning relied

  upon by Judge Waldor. PREPA, 687 F.2d, at 507 (“We disagree with the court’s reading

  of Rule 34 and with the analogy it drew…Unlike a unique ‘detection device,’ therefore,

  which may provide the only means of rendering a particular data base comprehensible,

  language translation services are generally available in the modern world to a party

  seeking discovery.”) Judge Waldor’s reference to Rule 34(a)(1)(A), which requires a

  producing party to translate electronic data into a readable format, may not appear to

  apply in this context, but her reasoning remains sound. Rule 26(a)(2)(B) requires that

  the report contain the “data considered by the witness in forming” his opinion and

  M&C does not dispute its obligation to provide these underlying financial memoranda.

  The documents at issue relate exclusively to M&C’s counterclaim for damages, and its

  experts chose to rely on them, making neither PREPA and its progeny nor Rule 34

  precisely on point. In serving its expert report on damages, M&C presented opposing

  counsel with long, complicated financial documents written in a foreign language that

  underpin the conclusions. The Court therefore agrees with Maxlite; that requesting the

  translation of documents that an adversary’s expert relies on is more akin to requesting

  the translation of documents that are provided by a producing party in lieu of answering

                                              9
Case 2:12-cv-04072-KSH-CLW Document 155 Filed 08/28/20 Page 10 of 11 PageID: 2643




  an interrogatory. See Nature’s Plus, 274 F.R.D at 441. Like the party who selects a

  business document in a foreign language to supplant an interrogatory response, M&C

  “put the content of those documents directly into issue by its own unilateral action.”

  (Opposition Brief, at 7). M&C therefore must provide opposing counsel with the

  information its expert considered and relied upon, and it should be in a format which

  they can review. PREPA’s holding is grounded in the principle that each party bears

  the cost of bringing its own suit, which is precisely what Judge Waldor’s ordered M&C

  to do.

           M&C again proposes as an alternative that it translate only the portions of the

  securities filings that its expert relied upon. (Moving Brief, at 8.) Judge Waldor

  considered this workaround problematic, in particular because it would constrain

  Maxlite’s ability to effectively cross-examine the expert. At the September 20th hearing,

  she noted Maxlite’s “right to cross [the expert] on why he didn’t rely on [other

  information in the filings.] (“9/20/20 Hearing Transcript, at 30.) This is a reasonable

  question, one that M&C did not address by, for example, making a representation about

  what specific portion or portions of the filings are extraneous to the experts’

  conclusions and why, if such is the case. If tailoring made sense, that was M&C’s

  burden demonstrate, and in the absence Judge Waldor’s decision to order the

  translation of the document in full was made in her sound discretion and was not

  erroneous or contrary to law.




                                              10
Case 2:12-cv-04072-KSH-CLW Document 155 Filed 08/28/20 Page 11 of 11 PageID: 2644




     VI.    Conclusion
        For the foregoing reasons, the Court denies defendants’ motion. An

  appropriate order will follow.

                                                    /s/ Katharine S. Hayden
  Date: August 28, 2020                             Katharine S. Hayden, U.S.D.J.




                                          11
